Citation Nr: 1710745	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  16-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for left ear hearing loss has been received.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to an initial disability rating in excess of 0 percent for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Navy from August 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision (Rating Decision) of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  In a December 2012 rating decision, the claim of entitlement to service connection for left ear hearing loss was denied because the Veteran did not meet the criteria for left ear hearing loss for VA purposes.   

2.  The evidence added to the record since the December 2012 decision became final is not related to an unestablished fact that is necessary to substantiate the claims of service connection for left ear hearing loss.   

3.  The competent evidence of record does not show that the Veteran's current Meniere's disease is related to service or had its onset during active service.   

4.  At his most recent VA examination of record, the Veteran's right ear hearing loss was characterized by Level V.


CONCLUSIONS OF LAW

1. The May 2010 statement of the case that denied service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.385, 20.302, 20.1103 (2011).

2.  As the evidence received subsequent to the May 2010 statement of the case asis not new and material, the requirements to reopen the claim for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2016).  

3.  The criteria for entitlement to service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).

4.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§  5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The VCAA applies to the instant claim.

The VCAA requires VA to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1).  

Here, notice was provided to the Veteran in December, 2012 and September 2013, prior to the adjudication of his  claim in December 2013.  The content of the notice letter fully complies with the requriements of the VCAA regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to obtain medical records substantiating his claim.  As such, the content of the notice letter fully complies with the requirements of VA's duty to notify.

VA also has a duty to assist the Veteran in prosecuting his claim.  The claims file contains statements from the Veteran, a buddy statement, DBQs, and private medical treatment records.  The examinations were adequate as they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

New and Material Evidence

To reopen a  previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

In this case, the Veteran is seeking service connection for left ear hearing loss.  A claim for bilateral hearing loss was originally denied in a May 2008 rating decision on the basis that the Veteran did not meet the criteria for impaired hearing for VA purporses.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it, and subsequently became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2011). 

In June 2009, the Veteran submitted a new claim to reopen his previously denied claim for bilateral hearing loss.  In a November 2009 rating decision, the RO reopened the previously denied claim but, as is relevant here, again determined that the Veteran did not have impaired hearing for VA purposes in the left ear.  See 38 C.F.R. § 3.385 (2016).  A May 2010 statement of the case confirmed this determination and, since he did not perfect an appeal on this specific issue, it has also become final.  This is also the last final denial of the claim.  

Prior to the May 2010 statement of the case, the material evidence of record consisted of the Veteran's service treatment records, as well as VA reports and medical examinations  indicating no service connectable hearing loss.  Evidence submitted since the May 2010 statement of the case includes additional VA treatment records, as well as VA examinations from dated July 2013 and October 2015.  

Based on the evidence of record, reopening the claim is not warranted.  Of the new treatment records, only the VA audiological examinations from July 2013 and October 2015 are potentially relevant.  In the July 2013 exam, the Veteran's tonal thresholds were all less than 26 in his left ear, which is below the auditory threshold for all relevant frequencies.  Likewise, the October 2015 VA exam shows sensorineural hearing loss that is under the threshold for service connection.  

This evidence is new, as it was not of record as of the prior final denial.  However, it is not material because neither exam relates to an unsubstantiated fact necessary to substantiate the claim.  Specifically, neither exam shows the Veteran's left ear hearing loss to meet VA's criteria for service connection.  

With respect to the Veteran's statements, the Board finds that the assertions related to his hearing loss are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.   

Service Connection

The Veteran seeks entitlement to service connection for Meniere's disease.  Specifically, he asserts in his Form 9 and further statements that while in service in 1965, he participated in a diving exercise in which the tympanic membrane of his right ear was ruptured, causing him to develop Meniere's disease.     
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Here, service connection must be denied.  First, neither the Veteran's service treatment records nor his August 1969 separation exam refer to any in-service diagnosis or symptoms of Meniere's disease.  All of his audiological exams showed normal hearing.  The first indication of Meniere's disease since service was a July 2013 audiology exam which stated "patient has signs and symptoms suggestive of Meniere's disease."  The Board notes that this first diagnosis of Meniere's disease is approximately 44 years after he left active duty.  Therefore, a continuity of symptoms is not shown based on the clinical evidence.  

The Board has considered the statements made by the Veteran relating his Meniere's disease.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Veteran is not competent to testify regarding the etiology of Meniere's disease.  See Jandreau, 492 F.3d at 1377, n.4.  Because Meniere's disease is not diagnosed by unique and readily identifiable features, it does not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's statement of his belief that the diving tower incident caused his Meniere's disease is found to lack competency.

Further, the Board determines that the Veteran's assertion that his Meniere's disease existed since the diving incident is not credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran believes the damage to his right ear from the diving tower incident caused his Meniere's disease.  However, there is a forty-four year gap between the Veteran's separation from service and the first indication of Meniere's disease.  This weighs against his credibility, as this lengthy gap is not explained by any evidence of record.  Moreover, the Board notes that the Veteran submitted a claim for service-connection in December 2007, but did not mention Meniere's disease.  Had the Veteran experienced symptoms of Meniere's disease at that time, it is reasonable to conclude that he would have mentioned this disorder on that occasion.  

Finally, there is no medical nexus between the Veteran's active duty and his current complaints.  According to the 2015 VA exam, there is no connection between a tympanic membrane rupture, which is what occurred in the diving incident, and Meniere's disease, an idiopathic inner ear disorder.  The VA examiner opined that it is less likely as not (less than 50% likely) that the Veteran's hearing and vertigo are related to the diving incident or any of his other experiences in service.  This exam is adequate in that it was conducted with knowledge of the Veteran's past history and contains a reasoned medical explanation connecting the VA examiner's conclusion and his supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A private exam from May 2014 noted that the patient has signs and symptoms of Meniere's disease.  However, the examiner in that opinion did not opine as to any possible etiology or nexus between the Veteran's Meniere's disease and his service.  Accordingly, the Board ascribes it less weight than the 2015 VA exam.  

Unfortunately, because there is no link between the Veteran's current diagnosis of Meniere's disease and his in-service diving incident, service connection for the Veteran's Meniere's disease must be denied.

Increased Ratings
  
There was also disagreement with the noncompensable rating the Veteran received for his right ear hearing loss, which was assigned under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in October 2015, the Veteran stated that he has difficulty hearing on his right side.  On the authorized audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
55
65
51
LEFT
X
X
X
X
X

An audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  According to the October 2015 VA examination, the veteran reported difficulty hearing anyone on his right side, such as hearing in groups or hearing the passenger in the car when he is driving, as well as an inability to hear on the phone with his right ear.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

Speech audiometry revealed speech recognition ability of 68 percent in the right ear.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran demonstrates Level V hearing loss in the right ear and Level I in the non-service connected left ear.  See 38 C.F.R. § 4.85, Table VI; § 4.85.  Applying these results to Table VII produces a noncompensable rating for the Veteran's service connected right ear.

The Board finds that the Veteran is a lay person and is competent to report  observable symptoms he experiences through his senses such as general hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners' through objective examinations such as speech recognition and pure tone audiometry are afforded greater probative weight than the Veteran's subjective statements of difficulty hearing his wife while he's driving and while in public.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181   (1998).  Indeed, as the Board is already required to consider the functional limitations resulting from his hearing loss, there are very few symptoms that could conceivably fall outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.   

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The application to reopen a previously denied claim of entitlement to service connection for left ear hearing loss is denied.

Service connection for Meniere's disease is denied.

An initial disability rating in excess of 0 percent for right ear hearing loss is denied.





____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


